           Case 2:18-cv-02066-TLN-CKD Document 97 Filed 04/06/21 Page 1 of 3



 1   SMITH, McDOWELL & POWELL,
     A LAW CORPORATION
 2   Brad A. McDowell, SBN 207142
     Sean M. Stowers, SBN 303715
 3   100 Howe Avenue, Suite 208 South
     Sacramento, CA 95825
 4   Telephone: (916) 569-8100
 5   Attorneys for Defendant, Cross-Claimant,
     and Third-Party Plaintiff VFORCE INC.
 6

 7

 8                            THE UNITED STATES DISTRICT COURT
 9                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ZURICH        AMERICAN       INSURANCE )        Case Number: 2:18-CV-02066-TLN-CKD
     COMPANY OF ILLINOIS, a New York )
12   Corporation;                            )
                                             )       JOINT STIPULATION AND ORDER TO
13                   Plaintiff,              )       CONTINUE     THE  HEARING   ON
                                             )       PLAINTIFF’S MOTION FOR SUMMARY
14
            v.                               )       JUDGMENT     OR  ALTERNATIVELY
                                             )       PARTIAL SUMMARY JUDGMENT
     VFORCE INC., doing business as “VFORCE )
15

16   STAFFING SOLUTIONS”, a California ))            DATE: MAY 13, 2021
                                                     TIME: 2:00 P.M.
     corporation; CORTECH, LLC, a Georgia )          DEPT: COURTROOM 2
17   limited liability company; and DOES one )
     through 100, inclusive;                 )
18                                           )       Compl. Filed: July 28, 2018
                                             )       Trial Date:   TBD
19                   Defendants.             )
                                             )
20                                           )
     AND RELATED ACTIONS.                    )
21                                           )
22

23          The undersigned, on behalf of their respective clients, hereby stipulate and agree as
24   follows:
25          1.     The motion by Plaintiff ZURICH AMERICAN INSURANCE COMPANY OF
26   ILLINOIS (“Zurich”) for Summary Judgment of Its Complaint or Alternatively Partial Summary
27   Judgment as to defenses of Defendant VForce Inc. (“VForce”) is currently scheduled to be heard
28   on May 13, 2021.


                                          1
          JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT OR ALTERNATIVELY PARTIAL SUMMARY JUDGMENT
             Case 2:18-cv-02066-TLN-CKD Document 97 Filed 04/06/21 Page 2 of 3



 1           2.     That hearing was previously continued from April 15, 2021 per the Parties prior
 2   stipulation and order. (ECF Nos. 93 and 94.)
 3           3.     Relative to preparing its opposition to Zurich’s motion, VForce noticed the
 4   depositions of Person(s) Most Qualified for Zurich, as well as an employee and Person(s) Most
 5   Qualified for World Wide Specialty Programs, Inc. (“World Wide”). In total, Zurich has identified
 6   three representatives to testify about the Fed. R. Civ. P. 30(b)(6) categories identified by VForce
 7   in its notice, which along with the two witnesses to be deposed from World Wide, makes five
 8   depositions that will be taken. Due the number of deponents and the unavailability of certain
 9   deponents, the depositions will not be completed until mid-April.
10           4.     In order to allow time for the depositions to be completed, the Parties agree to
11   continue the hearing by two weeks, as well as all related filing deadlines.
12           5.     Zurich and VForce hereby request an order from the Court that the hearing date on
13   Zurich’s Motion for Summary Judgment be continued to May 27, 2021 at 2:00 p.m. in Courtroom
14   2 of this Court. All deadlines related to the instant motion will be based upon the new hearing
15   date.
16           IT IS SO STIPULATED.
17   Dated: April 5, 2021                                 SMITH, McDOWELL & POWELL,
                                                          A LAW CORPORATION
18

19                                                  By: /s/ Brad A. McDowell
                                                        BRAD A. McDOWELL
20                                                      SEAN M. STOWERS
                                                        Attorneys for Defendant, Cross-Claimant,
21                                                      and Third-Party Plaintiff VFORCE INC.
22

23   Dated: April 5, 2021                                 HORTON VILLAGE LAW GROUP, APC
24

25                                                  By: /s/ Lincoln V. Horton
                                                        LINCOLN V. HORTON
26                                                      Attorneys      for    Plaintiff ZURICH
                                                        AMERICAN INSURANCE COMPANY OF
27                                                      ILLINOIS
28



                                          2
          JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT OR ALTERNATIVELY PARTIAL SUMMARY JUDGMENT
           Case 2:18-cv-02066-TLN-CKD Document 97 Filed 04/06/21 Page 3 of 3



 1
                                                 ORDER

 2          Based on the foregoing stipulation of the Parties, the hearing date on the Motion by Zurich
 3   for Summary Judgment of Its Complaint or Alternatively Partial Summary Judgment as to defenses
 4   of VForce is hereby continued to May 27, 2021 at 2:00 p.m. in Courtroom 2. All deadlines related
 5   to the instant motion will be based upon that new hearing date.
 6          IT IS SO ORDERED.
 7

 8
     Dated: April 5, 2021
 9                                                             Troy L. Nunley
                                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          3
          JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT OR ALTERNATIVELY PARTIAL SUMMARY JUDGMENT
